UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7395


KENNETH WAYNE CROWDER,

                  Petitioner – Appellant,

             v.

KEITH L. DAVIS, Warden, Deerfield Correctional Center,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00321-LO-TRJ)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Crowder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth     Wayne    Crowder      seeks    to    appeal    the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                        See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue   absent      “a   substantial        showing      of     the     denial      of     a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)       (2006).           A

prisoner      satisfies      this        standard      by      demonstrating            that

reasonable     jurists      would    find      that    any     assessment          of     the

constitutional      claims    by    the    district      court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court   is    likewise      debatable.          See     Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have    independently       reviewed      the    record    and    conclude          that

Crowder has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral    argument       because      the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED



                                           2